Citation Nr: 0616962	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-27 772	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The appellant's spouse had active military service from 
December 1940 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision. 


FINDING OF FACT

There is a balance of evidence on the question of whether the 
medical evidence shows that the appellant needs assistance to 
walk, to feed herself, to care for the needs of nature, to 
sit up, and to leave the house.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for special monthly pension based on the need for 
regular aid and attendance of another person have been met. 
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Special Monthly Pension

The surviving spouse of a veteran will be considered to be in 
need of regular aid and attendance if she is a patient in a 
nursing home; or if she is helpless or blind, or so nearly 
helpless or blind, as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  In making such determinations, consideration 
is given to: the ability of a claimant to dress or undress 
herself or to keep herself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); a claimant's inability to feed 
herself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or a claimant's incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
her daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with the person's condition as a whole.  It is 
only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.

The appellant has been diagnosed with arterial hypertension, 
diabetes mellitus, osteoarthritis, hypercholesterol, marginal 
vascular deficiency, deep vein thrombosis, osteoporosis, and 
diverticulosis among other disabilities.  A VA examiner in 
January 2004 indicated that the appellant's condition 
rendered her disabled and in need of assistance.  

Also in January 2004, a private physician opined that the 
appellant was totally and permanently disabled due to lumbar 
spine osteoarthritis with scoliosis, lumbar disc 
degeneration, lumbar radiculopathy, osteoarthritis of the 
knees, ankles, wrists, and dip joints, and osteoporosis.  The 
doctor opined that the appellant had reached the maximum 
benefit of treatment and was not expected to improve further.  
Additionally, he indicated that the appellant could not 
stand, walk, or sit for more than 30 minutes, could not lift 
or carry more than 10 pounds, or actively use her hands or 
legs for repetitive activities.  A third physician indicated 
that the appellant needed assistance to feed herself, sit up, 
attend to the needs of nature and to leave the house.  

After resolving reasonable doubt in her favor, the totality 
of the evidence shows that the appellant needs assistance in 
completing the most basic elements of daily living.  
Accordingly, the appellant's claim of entitlement to special 
monthly pension based on the need for aid and attendance is 
granted.


ORDER

Special monthly pension on account of the need for aid and 
attendance is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


